Title: To John Adams from Benjamin Stoddert, 11 April 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department, 11th. April 1799.

I have the honor to enclose the copy of a letter from Capt Truxtun of the 16h. March, with the late correspondence between him & Genl. Des fourneaux.
With respect to the Schooner taken by him—his course should have been, to have sent her to America—or, if he could not spare men to navigate her, he should have laid her up at St. Kitts, until his own return. The Laws, & his Instructions, direct him sufficiently on this point. He creates his own difficulties by his over zeal. I shall by the Brig Norfolk, to sail from hence on Sunday, endeavour to put a stop to these efforts, to increase improperly, our Navy.
I have the honor to be / with the highest respect & esteem / Sir Yr. most obed. Servt.

Ben Stoddert